                                          Law Office
                                             Of
                                   .l. PHILLIP JONES

 J. Phillip Jones                   1800 Hayes Street                   Phone (615) 254-4430
 Jessica D. Binkley                Nashville, TN 37203                    Fax (615) 254-4671
                                  www.phillipjoneslaw.com
                                        MaylS,2017

 V1A CERTIFIED MAIL & REGULAR MAIL

 REGINA M. DRISKILL
 3123 JOYCE AVENUE
 KNOXVILLE, TN 37921

         Re:    3123 JOYCE AVENUE
                KNOXVILLE, TN 37921

  Dear REGINA M. DRISKILL:

        In connection with the foreclosure on your property at the above address, please be
 advised that the foreclosure sale is scheduled for FRIDAY, JUNE 23, 2017 AT 11:00 A.M.
 (LOCAL TIME). A copy of the foreclosure advertisement is enclosed.

         Ifyou have any questions regarding this matter, please contact me prior to the scheduled
 date.

      THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
 OBTAINEDWILLBEUSEDFORTHATPURPOSE. IFYOUHAVERECEIVEDADISCHARGEIN
 BANKRUPTCY, THIS LETTERJNC,TICE IS FOR INFORMATIONAL PURPOSES ONLY SINCE
 YOUR PROPERTY RIGHTS MAY HE AFFECTED.




                                              $~0:~I~;r JON~E•S~""'!'! ' ! ! '! ~- .
                                              Legal Assistant   ---.J   -~         ~    PLAINTIFF'S
 JPJ/jf                                                                            i      EXHIBIT
 Enclosure
 Cc:    REGIONS BANK (MS-3006035640)
                                                                                   I      22-
        SHARONFRANKENBERG,ATTORNEY
        CITY OF KNOXVILLE
        SUNTRUST BANK


      FOR ASSISTANCE AS TO WHAT OPTIONS MAY BE AVAll.ABLE TO YOU,
 REGIONS HAS A SINGLE POiNT OF CONTACT: TAMMY JORDAN; Email Address-
         loancounselors@regions.com; Telephone Number 800--748-..-9_49_8..:._,_E-xt._27_3~8~------
Case 3:18-cv-00102-JRG-DCP Document 37-22 Filed 09/18/19    ·-----
                                                             -·      Page 1 of 1 PageID #: 166
